Citation Nr: 1030137	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-31 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for spinal stenosis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert Morales, Law Clerk


INTRODUCTION

The Veteran served on active military duty from December 1959 to 
January 1963 in the U.S. Navy.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has filed a claim for entitlement to service 
connection for spinal stenosis of the lumbar spine.  In order to 
establish service connection for a claimed disorder, it must be 
shown that there is a causal relationship between a present 
disability and a disease or injury incurred or aggravated during 
service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).  Here, the Veteran has been diagnosed with spinal stenosis 
of the lumbar spine and has stated that his back problems began 
after landing on his back with a bag of chains on February 25, 
1962 while on active military duty.  However, there are no 
medical opinions in the record as to whether the Veteran's 
current disability is related to this in-service injury.

As such, VA has not provided the Veteran with a medical 
examination in connection to the development of his claim.  Under 
VA's duty to assist, VA must provide the Veteran with a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).  The record shows that there is medical evidence of a 
current disability, lay evidence establishing an injury occurred 
in service, and an indication that this injury is associated with 
the Veteran's service.  Here, the Veteran reported, during April 
2004 private treatment, that he has had back pain in his lower 
back off and on for the past 30 years.  However, without a 
medical nexus opinion on the etiology of the spinal stenosis of 
the lumbar spine, the Board finds that there is insufficient 
medical evidence on file for VA to make a decision on the claim.  
Thus, the Veteran is entitled to a medical examination before his 
claim can be decided on the merits.  See McLendon, 20 Vet. App. 
at 84.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a medical 
examination to evaluate his spinal 
stenosis of the lumbar spine.  The claims 
folder must be made available to the 
examiner in conjunction with this 
examination.  The Veteran must be provided 
proper notice of the date and time of the 
scheduled examination.  After reviewing 
the claims file and examining the Veteran, 
the examiner should offer an opinion as to 
whether any disability identified is at 
least as likely as not related to his 
active duty service or any incident 
therein.  All opinions and conclusions 
expressed must be supported by a detailed 
rationale.  If the examiner determines 
that a medically-sound opinion cannot be 
reached without resorting to mere 
speculation, it is requested that an 
explanation as to why that is so be 
included.
2.	Thereafter, readjudicate the Veteran's 
claim for service connection for spinal 
stenosis of the lumbar spine.  If the 
determination remains unfavorable to the 
Veteran, then he and his representative 
should be provided with a supplemental 
statement of the case.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).


